Title: To Benjamin Franklin from Charles-Guillaume-Frédéric Dumas, 1 November 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 1. Nov. 1778.
Le Porteur de la présente, Mr. Walter Pollard, m’ayant demandé une Lettre de recommandation pour vous, je me conforme à sa requisition avec d’autant plus de plaisir, qu’il m’a été adressé à moi-même de fort bonne part, & que je vois dans ses sentimens, & dans son mérite, tout ce qui est requis pour lui attirer vos bonnes graces & votre protection. Dans une lettre que j’aurai l’honneur de vous écrire Mardi prochain, & que vous recevrez avant celleci, je m’étendrai sur les particularités qui le regardent, ainsi que j’en suis convenu avec lui. Je suis avec un très-grand respect, Monsieur, Votre très humble & très obéissant serviteur
Dumas
Passy à Son Excellence M. le Doctr. Franklin, Ministre Plenip. des Etats unis de l’Amérique Unie.
 
Addressed: à Son Excellence / Monsieur le Dr. Franklin, Esqr. / Ministre Plenipotentiaire des / Etats-Unis de l’Amérique / à Passy./.
Notation: Dumas Nov 1. 78
